Citation Nr: 0807369	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back disability, currently rated 20 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
cervical spine disability, currently rated 10 percent 
disabling.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for left shoulder 
disability.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for left knee 
disability.

7.  Entitlement to service connection for shin splints of the 
right lower extremity.  

8.  Entitlement to service connection for shin splints of the 
left lower extremity.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
January 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran testified at a hearing at the RO.  A transcript 
of the proceeding is of record. 

The issues of entitlement to increased ratings for service-
connected lumbar and cervical disabilities, and entitlement 
to service connection for bilateral shoulder disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 



FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a right knee disability related to service.

2.  There is no competent evidence that the veteran currently 
has a left knee disability related to service.

3.  There is no competent evidence that the veteran currently 
has shin splints of the right lower extremity related to 
service.

4.  There is no competent evidence that the veteran currently 
has shin splints of the left lower extremity related to 
service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right knee disability 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  The veteran is not shown to have a left knee disability 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

3.  The veteran is not shown to have shin splints of the 
right lower extremity that were incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  The veteran is not shown to have shin splints of the left 
lower extremity that were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  As service connection will 
be denied for the claims at issue, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

VA has obtained service medical records and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  The veteran was afforded an examination which 
provided opinions regarding the presence of the disabilities 
at issue.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although the veteran may testify as to symptoms 
she perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that she sustained bilateral knee and 
shin conditions due to running, carrying a heavy backpack on 
long marches and sustaining a fall during a march.  

The veteran's service medical records show complaints of 
lower extremity pain and shin splints.

A VA examination was conducted in October 2004.  The examiner 
reviewed the veteran's claims file and stated that the 
veteran sustained bilateral knee sprain and strain injuries 
in service which resolved.  The examiner also noted a history 
of bilateral shin splints, but did not diagnose a current 
disability, even though the veteran continues to complain of 
pain.  The examiner stated that the natural course of shin 
splints is to resolve once the running is stopped.  

Based on the foregoing evidence of record, the veteran 
suffers from no demonstrable knee or shin disabilities.  
Absent any competent medical evidence of any current 
disabilities, the preponderance of the evidence is against 
the claims; there is no doubt to be resolved; and service 
connection for bilateral knee and skin disabilities is not 
warranted.


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for shin splints of the 
right lower extremity is denied.

Entitlement to service connection for shin splints of the 
left lower extremity is denied.


REMAND

The veteran noted that the most recent treatment records 
contained in the claims file are from December 2005.  She 
testified that she has had subsequent treatment to her low 
back, neck, and both shoulders.  These records should be 
obtained.  

In addition, she testified that her service-connected low 
back and cervical spine disabilities have increased in 
severity since the last VA examination in October 2004.  She 
should be afforded another examination.  She should also be 
afforded another examination to determine if a bilateral 
shoulder disability exists.  

Accordingly, the case is REMANDED for the following action:

1.   Review the claims file and ensure 
that all required notification and 
development action required has been 
completed.  In particular, ensure that the 
new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
Request that the veteran submit all 
relevant evidence and information in her 
possession.

2.  Contact the veteran to obtain the 
information necessary to acquire her 
complete clinical records pertaining to 
any treatment for low back, neck, and both 
shoulders that are not currently on file.

3.  Schedule the veteran for an orthopedic 
examination to determine the nature and 
present severity of her low back, 
cervical, and bilateral shoulder 
disabilities.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.

The examiner should list all associated 
symptomatology concerning the service-
connected low back and cervical spine 
disabilities.  Range of motion study 
should include comments on functional loss 
due to pain, fatigability, lack of 
endurance, incoordination, or repetitive 
movement.  Appropriate testing should be 
performed to identify any associated 
objective neurological abnormalities in 
all extremities.

The examiner should also express an 
opinion as to whether the veteran has a 
current disability of either shoulder.  If 
a shoulder disability is present, the 
examiner should express an opinion as to 
whether such is at least as likely as not 
related to the veteran's military service 
or to her service-connected cervical or 
low back disabilities.

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and her representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


